Filed 06/02/20                                       Case 15-13238                                   Doc 101

     FEAR WADDELL, P.C.
     Peter L. Fear, No. 207238
     pfear@fearlaw.com
     Gabriel J. Waddell, No. 256289
     gwaddell@fearlaw.com
     7650 North Palm Avenue, Suite 101
     Fresno, California 93711
     (559) 436-6575
     (559) 436-6580 (fax)


                           UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF CALIFORNIA FRESNO


     In re:                                                   Case No.: 15-13238-A-13

     TODD MACIEL and                                          DC NO: FW-9
     MINDY MACIEL,
                                                              Chapter 13

                                                              NOTICE OFFINAL APPLICATION FOR
                                                              PAYMENT OF FEES AND EXPENSES
                                 Debtor(s).                   PURSUANT TO11 U.S.C. §330

                                                              DATE: July 2, 2020
                                                              TIME: 9:00 a.m.
                                                              PLACE: U.S. Courthouse, 5th Floor
                                                                     2500 Tulare Street
                                                                     Fresno, California 93721
                                                              JUDGE: Honorable Fredrick E. Clement



     TO ALL INTERESTED PARTIES: NOTICE IS HEREBY GIVEN that on the above date and time
     and in the indicated courtroom, the following Applicant(s) will move this court for an order
     approving the attached fee and or expense application(s):


        1. Application Information:

                 a. Name of Applicant (specify):              Fear Waddell, P.C.

                 b. Amount of fees requested:                 $5,738.00

                 c. Amount of costs requested                 $134.59

                                                              7650 North Palm Avenue, Suite 101
                 d. Address of Applicant (specify)
                                                              Fresno, CA 93711

                 e. Time period of current application:       June 1, 2017 through May 22, 2020

                                                          1
Filed 06/02/20                                   Case 15-13238                                             Doc 101

     This Application is served pursuant to Local Bankruptcy Rule 9014-1(f)(1) and the Federal Rules of
     Bankruptcy Procedure.


     Wherefore, Applicant requests that the Court approve the requested fees and expenses on a final
     basis, that the fees and expenses formerly approved on an interim basis be approved on a final
     basis, that Trustee be authorized to pay Applicant’s fees and expenses immediately, and for any
     other relief as this Court deems just and proper.


     YOUR RIGHTS MAY BE AFFECTED You should read the papers carefully and discuss them with
     your attorney, if you have one. If you do not have an attorney, you may wish to consult one.


     Opposition, if any, to the granting of the Application shall be in writing and shall be served and filed
     with the Court at least fourteen (14) calendar days preceding the date of the hearing. Opposition
     shall be accompanied by evidence establishing its factual allegations. Without good cause, no
     party shall be heard in opposition to the Application at oral argument if written opposition to the
     Application has not been timely filed. If you fail to file a written objection to the Application within
     such time period, the Court may treat such failure as a waiver of your right to object to the
     Application and may approve the Application. If you wish to review the full Application, you may
     review the Application on file with the Court or obtain a copy from Applicant.


     Pursuant to District Court General Order 612, no persons are permitted to appear in court unless
     authorized by order of the court. All appearances of parties and attorneys shall be telephonic
     through CourtCall, which advises the court that it is waiving the fee for the use of its service by pro
     se (not represented by an attorney) parties through April 30, 2020. The contact information for
     CourtCall to arrange for a phone appearance is: (866) 582-6878.


     To determine whether this matter has been resolved without oral argument or whether the court
     has issued a tentative ruling, the pre-hearing disposition should be viewed at the Court’s website at
     www.caeb.uscourts.gov after 4:00 p.m. the day before the hearing; parties appearing
     telephonically must view the pre-hearing dispositions prior to the hearing.



                                                      Respectfully Submitted,
     Date: June 1, 2020                               /s/ Gabriel J. Waddell
                                                      Attorney for Debtor(s)

                                                     2
